EXHIBIT 10.76

SCRIPPS EXECUTIVE DEFERRED COMPENSATION PLAN, AS AMENDED

Scripps Executive Deferred Compensation Plan

Effective as of July 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1.

   AMENDMENTS TO COMPLY WITH CODE SECTION 409a AND EMPLOYEE MATTERS AGREEMENT   
i

ARTICLE 2.

   DEFINITIONS    ii

ARTICLE 3.

   ELIGIBILITY AND PARTICIPATION    vi

ARTICLE 4.

   PARTICIPANT DEFERRAL CONTRIBUTIONS    viii

ARTICLE 5.

   COMPANY MATCHING CONTRIBUTIONS    ix

ARTICLE 6.

   VESTING    x

ARTICLE 7.

   ACCOUNTS    x

ARTICLE 8.

   INVESTMENT FUNDS    xi

ARTICLE 9.

   PAYMENT ELECTIONS    xi

ARTICLE 10.

   PAYMENT OF BENEFITS    xii

ARTICLE 11.

   BENEFICIARIES; PARTICIPANT DATA    xvii

ARTICLE 12.

   ADMINISTRATION    xviii

ARTICLE 13.

   AMENDMENT OR TERMINATION OF PLAN.    xx

ARTICLE 14.

   MISCELLANEOUS PROVISIONS    xxii



--------------------------------------------------------------------------------

ARTICLE 1. AMENDMENTS TO COMPLY WITH CODE SECTION 409A AND EMPLOYEE MATTERS
AGREEMENT

 

1.1 IN GENERAL. The E.W. Scripps Company (the “Company”) adopted the Scripps
Executive Deferred Compensation Plan (the “Plan”) effective as of July 1, 2004.
The Plan is maintained for the benefit of certain key executives of the Company.
The Plan is amended and restated, effective as of the Effective Date, to comply
with the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and to conform to the terms of the terms and conditions of
the Employee Matters Agreement by and between The E. W. Scripps Company and
Scripps Networks Interactive, Inc. (the “Employee Matters Agreement”).

 

1.2 SECTION 409A OF THE CODE. In order to comply with Section 409A of the Code,
effective immediately before the Effective Date, the Plan is divided into two
parts, one of which shall be named “Part One” and the other of which shall be
named “Part Two”. Except as otherwise provided under this Article I, Part One of
the Plan shall be governed by the terms and conditions of the Plan as in effect
on October 3, 2004. Part Two of the Plan shall be governed by the terms and
conditions set forth herein.

 

  (a) Part One. Any “amounts deferred” by Participants in taxable years
beginning before January 1, 2005 (within the meaning of Section 409A of the
Code) and any earnings thereon shall be governed by the terms of Part One of the
Plan, and it is intended that such amounts and the earnings thereon shall be
exempt from the application of Section 409A of the Code. Nothing contained
herein is intended to materially enhance a benefit or right existing under Part
One of the Plan as of October 3, 2004, or add a new material benefit or right to
Part One of the Plan. As of the Effective Date, Part One of the Plan is frozen,
and neither the Company, its affiliates nor any individual shall make or permit
to be made any additional contributions or deferrals under Part One of the Plan
(other than earnings) on or after that date.

 

  (b) Part Two. Any “amounts deferred” by Participants in taxable years
beginning on or after January 1, 2005 (within the meaning of Section 409A of the
Code) and any earnings thereon shall be governed by the terms and conditions of
Part Two of the Plan. To the extent that any of those amounts were deferred
under the Plan prior to the Effective Date (the “Transferred Amounts”), then the
Committee shall transfer the Transferred Amounts from Part One of the Plan to
Part Two of this Plan and credit those amounts to the appropriate Subaccounts
under Part Two of this Plan, as selected by the Committee in its sole
discretion. As a result of such transfer and crediting, all of the Company’s
obligations and Participant's rights with respect to the Transferred Amounts
under Part One of the Plan, if any, shall automatically be extinguished and
become obligations and rights under Part Two of this Plan without further
action.

 

1.3 EMPLOYEE MATTERS AGREEMENT. In order to comply with the terms and conditions
of the Employee Matters Agreement:

 

i



--------------------------------------------------------------------------------

  (a) Transfer of SNI Participants. The Account of each SNI Participant
maintained under the Plan immediately prior to the Effective Date shall be
transferred to the Scripps Networks Interactive, Inc. Executive Deferred
Compensation Plan and assumed by Scripps Networks Interactive, Inc. as of the
Effective Date (the “Assumed Amounts”). For purposes of this Plan, the term
Assumed Amounts shall include any amounts of Base Compensation and Incentive
Compensation of an SNI Participant that are earned but not yet paid as of the
Effective Date that were properly deferred by the SNI Participant under the Plan
but that had not yet been credited to his or her Account under the Plan as of
the Effective Date. Each such SNI Participant shall have no further rights under
the Plan immediately after his or her Account is transferred to the Scripps
Networks Interactive, Inc. Executive Deferred Compensation Plan and assumed by
Scripps Networks Interactive, Inc. in accordance with the terms and conditions
of the Employee Matters Agreement.

 

  (b) Re-Employment of SNI Participants. If an SNI Participant in the Scripps
Networks Interactive, Inc. Executive Deferred Compensation Plan ceases
employment with Scripps Networks Interactive, Inc. and its subsidiaries and
immediately thereafter becomes an employee of the Affiliated Group at any time
after the Effective Date, but at a time when the Company and Scripps Networks
Interactive, Inc. are in the same Controlled Group, then to the extent required
to comply with Section 409A of the Code:

 

  (i) The individual’s Deferral Elections and Payment Elections that were
controlling under the Scripps Networks Interactive, Inc. Executive Deferred
Compensation Plan immediately prior to that date shall continue to apply to Base
Compensation and Incentive Compensation paid by the Affiliated Group for the
remainder of the period or periods for which such elections or designations are
by their original terms applicable.

 

  (ii) The Committee is authorized to establish one or more sub-plans or
sub-accounts for the SNI Participant the terms of which may vary from those set
forth in or required or authorized by this Plan in order to implement the
purposes of this Section 1.3.

 

1.4 TERMS. Capitalized terms that are not defined in Article 2 shall have the
meaning set forth in the Employee Matters Agreement.

ARTICLE 2. DEFINITIONS

 

2.1 “Account” means the balance credited to a Participant’s or Beneficiary’s
Plan bookkeeping account, including contribution credits and deemed income,
gains, and losses credited thereto. A Participant’s or Beneficiary’s Account
shall consist of a Deferral Contributions Subaccount, and/or a Company Matching
Contributions Subaccount. Accounts are further described in Article 7.

 

ii



--------------------------------------------------------------------------------

2.2 “Affiliated Group” means the Company and each Subsidiary.

 

2.3 “Assumed Amounts” has the meaning given to such term in Section 1.4 hereof.

 

2.4 “Base Compensation” means the annual base rate of cash compensation payable
by the Affiliated Group to a Participant during a calendar year, excluding
Incentive Compensation, bonuses, commissions, severance payments, Company
Matching Contributions, qualified plan contributions or benefits, expense
reimbursements, fringe benefits and all other payments, and prior to reduction
for any deferrals under this Plan or any other plan of the Affiliated Group
under Sections 125 or 401(k) of the Code.

 

2.5 “Base Deferrals” means deferrals from Base Compensation, as described in
Section 4.1(a).

 

2.6 “Basic Plan” means the Scripps Retirement & Investment Plan.

 

2.7 “Beneficiary” means any person or persons so designated in accordance with
the provisions of Section 11.1.

 

2.8 “Board” means the Board of Directors of The E. W. Scripps Company or any
successor.

 

2.9 “Change in Control” has the meaning given to such term in the Scripps Senior
Executive Change in Control and Severance Plan, as in effect on the Effective
Date, provided that the transaction or event also constitutes a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code.

 

2.10 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.11 “Committee” means the committee selected by the Board or its designee,
whose membership is appointed or removed by the Board or its designee, that is
responsible for administering this Plan. The Committee is further described in
Article 12. Unless and until otherwise provided by the Board, the Committee
shall be the Senior Vice President, Human Resources of the Company, or her
designee.

 

2.12 “Company” means The E. W. Scripps Company and its successors, including,
without limitation, the surviving corporation resulting from any merger or
consolidation of The E. W. Scripps Company with any other corporation, limited
liability company, joint venture, partnership or other entity or entities.

 

2.13 “Company Matching Contributions” means the contributions deemed made by the
Company pursuant to Article 5.

 

2.14 “Company Matching Contributions Subaccount” means the portion of an Account
credited with Company Matching Contributions for a given Participant, adjusted
for gains and losses and payments.

 

iii



--------------------------------------------------------------------------------

2.15 “Controlled Group” means (i) the Company, and (ii) all entities with whom
the Company would be considered a single employer under Sections 414(b) and
414(c) of the Code, provided that in applying Section 1563(a)(1), (2), and
(3) for purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the language “at least 50 percent” is used instead
of “at least 80 percent” each place it appears in Section 1563(a)(1), (2), and
(3), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Section 414(c), “at least 50 percent” is used
instead of “at least 80 percent” each place it appears in that regulation. Such
term shall be interpreted in a manner consistent with the definition of “service
recipient” contained in Section 409A of the Code.

 

2.16 “Deferral Contributions” means the combined Base Deferrals and Incentive
Deferrals made pursuant to Article 4.

 

2.17 “Deferral Contributions Subaccount” means the portion of an Account
credited with Deferral Contributions for a given Participant, adjusted for gains
and losses and payments.

 

2.18 “Deferral Election” shall mean the Election Agreement (or portion thereof)
completed by a Participant and filed with the Committee in accordance with
Article 4 that indicates the Base Deferrals, Incentive Deferrals or both that
will be deferred under the Plan for a calendar year or Performance Period.

 

2.19 “Effective Date” means the Distribution Date as defined in the Employee
Matters Agreement.

 

2.20 “Election Agreement” means the agreement on a form that the Committee may
designate from time to time, on which a Participant makes certain elections and
other designations as set forth in Section 3.1(b).

 

2.21 “Eligible Employee” means, for any calendar year (or applicable portion
thereof), a person employed by the Affiliated Group who meets the following
requirements: (i) is eligible to participate in The E.W. Scripps Company Amended
and Restated 1997 Long-Term Incentive Plan (excluding awards issued through the
President’s Club or any similar program); and (ii) either has Base Compensation
in excess of the Code Section 401(a)(17) limit with respect to the prior
calendar year or has previously elected to defer Base Compensation or Incentive
Compensation under the Plan for a prior calendar year. The term Eligible
Employee also includes any other management or highly compensated employee of
the Company designated by the Committee.

 

2.22 “Employee Matters Agreement” has the meaning given such term in Section 1.4
hereof.

 

2.23 “Entry Date” with respect to an Eligible Employee means the first day of
each calendar year.

 

2.24 “ERISA” means the Employee Retirement Security Act of 1974, as amended.

 

iv



--------------------------------------------------------------------------------

2.25 “Incentive Compensation” means incentive compensation earned during a
Performance Period under the Company’s Executive Bonus Plan, or its successor,
or such other plan that the Committee may designate from time to time.

 

2.26 “Incentive Deferrals” means deferrals from Incentive Compensation, as
described in Section 4.1(b).

 

2.27 “Investment Fund(s)” means any fund(s) to which the Committee allows
Eligible Employees to nominally allocate their Accounts. Investment Funds are
further described in Article 8.

 

2.28 “Participant” means any person so designated in accordance with the
provisions of Article 3, including, where appropriate according to the context
of the Plan, any former Eligible Employee who is or may become (or whose
Beneficiary may become) eligible to receive a benefit under the Plan. Moreover,
any individual with respect to whom Assumed Amounts are credited hereunder shall
automatically participate, and be a “Participant,” in the Plan with respect to
such Assumed Amounts.

 

2.29 “Payment Election” means the Election Agreement (or portion thereof)
completed by a Participant and filed with the Committee in accordance with
Article 9 hereof, that indicates the payment commencement date for Incentive
Deferrals and the form of payment for Base Deferrals (including Company Matching
Contributions) and Incentive Deferrals.

 

2.30 “Performance-Based Compensation” means that portion of a Participant's
Incentive Compensation the amount of which, or the entitlement to which, is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a Performance Period of at least twelve
(12) consecutive months, and which satisfies the requirements for
“performance-based compensation” under Section 409A of the Code, including the
requirement that the performance criteria be established in writing by not later
than (i) ninety (90) days after the commencement of the period of service to
which the criteria relates and (ii) the date the outcome ceases to be
substantially uncertain. Where a portion of an amount of Incentive Compensation
would qualify as Performance-Based Compensation if the portion were the sole
amount available under a designated incentive plan, that portion of the award
will not fail to qualify as Performance-Based Compensation if that portion is
designated separately by the Committee on the Deferral Election or is otherwise
separately identifiable under the terms of the designated incentive plan, and
the amount of each portion is determined independently of the other.

 

2.31 “Performance Period” means, with respect to any Incentive Compensation, the
period of time during which such Incentive Compensation is earned.

 

2.32

“Plan” means the Scripps Executive Deferred Compensation Plan as set forth
herein and as from time to time in effect. To the extent required to comply with
Section 409A of the

 

v



--------------------------------------------------------------------------------

 

Code, the term Plan shall include any plan that is required to be aggregated
with the Plan under Section 409A of the Code.

 

2.33 “Separation from Service” means a termination of employment with the
Controlled Group in such a manner as to constitute a “separation from service”
as defined under Section 409A of the Code. Upon a sale or other disposition of
the assets of the Company or any member of the Controlled Group to an unrelated
purchaser, the Committee reserves the right, to the extent permitted by
Section 409A of the Code, to determine whether Participants providing services
to the purchaser after and in connection with the purchase transaction have
experienced a Separation from Service.

 

2.34 “Subsidiary” means a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.

 

2.35 “Transferred Amounts” has the meaning given to such term in Section 1.3
hereof.

 

2.36 “Unforeseeable Emergency” means an “unforeseeable emergency” as defined
under Section 409A of the Code.

 

2.37 “Valuation Date” means such date or dates as the Committee, in its sole
discretion, designates as a Valuation Date, provided that such dates shall occur
no less frequently than quarterly as of the last business day of each calendar
quarter.

 

2.38 In addition to the foregoing, certain other terms of more limited usage may
be defined in other Articles of the Plan. All terms defined in the Plan are
designated with initial capital letters.

 

2.39 Whenever appropriate, words used herein in the singular may be read as the
plural and the plural may be read as the singular. Unless otherwise clear from
the context, words used herein in the masculine shall also be deemed to include
the feminine.

 

2.40 Except to the extent otherwise indicated herein, and except to the extent
otherwise inappropriate in the context, the definition of Employer Contribution
contained in the Basic Plan is applicable under the Plan.

ARTICLE 3. ELIGIBILITY AND PARTICIPATION

 

3.1 REQUIREMENTS.

 

  (a)

Every Eligible Employee on the Effective Date shall be eligible to become a
Participant as of the Effective Date. Every other person who becomes an Eligible
Employee after the Effective Date shall be eligible to become a Participant on
the

 

vi



--------------------------------------------------------------------------------

 

first Entry Date occurring on or after the date on which he or she becomes an
Eligible Employee. No individual shall become a Participant, however, if he/she
is not an Eligible Employee on the date his/her participation is to begin.

 

  (b) Except as otherwise provided in Article 1, in order to participate as of a
specified Entry Date, an Eligible Employee must make written application by
filing with the Committee, within such time period as the Committee shall
specify consistent with the terms of this Plan, an Election Agreement on which
the Eligible Employee shall:

 

  (i) Make a Deferral Election in accordance with Article 4;

 

  (ii) Make a Payment Election in accordance with Article 9;

 

  (iii) Designate a Beneficiary or change a Beneficiary designation in
accordance with Section 11.1; and

 

  (iv) Agree to the terms of the Plan.

 

  (c) An Eligible Employee who chooses not to participate in the Plan when first
eligible to do so shall waive participation by so specifying on the Election
Agreement and shall not be eligible to participant until the next Entry Date.

 

3.2 CHANGE OF EMPLOYMENT CATEGORY. During any period in which a Participant
remains in the employ of the Affiliated Group, but ceases to be an Eligible
Employee, he/she shall not be eligible to make new Deferral Elections or have
Company Matching Contributions made on his/her behalf. However, his/her Account
shall continue to be revalued in accordance with Article 7.

 

3.3 PARTICIPATION BY EMPLOYEES OF AFFILIATED GROUP MEMBERS. Any member of the
Affiliated Group (other than the Company) may, by action of its board of
directors or equivalent governing body and with the consent of the Board, adopt
the Plan; provided that the Board may waive the requirement that such board of
directors or equivalent governing body effect such adoption. By its adoption of
or participation in the Plan, the adopting member of the Affiliated Group shall
be deemed to appoint the Company its exclusive agent to exercise on its behalf
all of the power and authority conferred by the Plan upon the Company and accept
the delegation to the Committee of all the power and authority conferred upon it
by the Plan. The authority of the Company to act as such agent shall continue
until the Plan is terminated as to the participating affiliate. An Eligible
Employee who is employed by a member of the Affiliated Group and who elects to
participate in the Plan shall participate on the same basis as an Eligible
Employee of the Company. The Account of a Participant employed by a
participating member of the Affiliated Group shall be paid in accordance with
the Plan solely by such member to the extent attributable to Base Deferrals or
Incentive Deferrals that would have been paid by such participating member in
the absence of deferral pursuant to the Plan, unless the Board otherwise
determines that the Company shall be the obligor.

 

vii



--------------------------------------------------------------------------------

ARTICLE 4. PARTICIPANT DEFERRAL CONTRIBUTIONS

 

4.1 DEFERRAL ELECTIONS. A Participant may elect to defer Base Compensation for a
calendar year or Incentive Compensation for a Performance Period, as the case
may be, by filing a Deferral Election with the Committee in accordance with the
following rules:

 

  (a) Base Compensation. The Deferral Election with respect to Base Compensation
must be filed with the Committee by, and shall become irrevocable as of,
December 31 (or such earlier date as specified by the Committee on the Deferral
Election) of the calendar year next preceding the calendar year for which such
Base Compensation would otherwise be earned. For purposes of this
Section 4.1(a), Base Compensation payable after the last day of a calendar year
solely for services performed during the final payroll period described in
Section 3401(b) of the Code containing December 31 of such year shall be treated
as earned during the subsequent calendar year.

 

  (b) Incentive Compensation

 

  (i) The Deferral Election with respect to Incentive Compensation must be filed
with the Committee by, and shall become irrevocable as of, December 31 (or such
earlier date as specified by the Committee on the Deferral Election) of the
calendar year next preceding the first day of the Performance Period for which
such Incentive Compensation would otherwise be earned.

 

  (ii) Notwithstanding anything contained in this 4.1 to the contrary, and only
to the extent permitted by the Committee, the Deferral Election with respect to
Incentive Compensation that constitutes Performance-Based Compensation must be
filed with the Committee by, and shall become irrevocable as of, the date that
is 6 months before the end of the applicable Performance Period (or such earlier
date as specified by the Committee on the Deferral Election), provided that in
no event may such Deferral Election be made after such Incentive Compensation
has become “readily ascertainable” within the meaning of Section 409A of the
Code. In order to make a Deferral Election under this Section 4.1(b)(ii), the
Participant must perform services continuously from the later of the beginning
of the Performance Period or the date the performance criteria are established
through the date a Deferral Election becomes irrevocable under this
Section 4.1(b)(ii). A Deferral Election made under this Section 4.1(b)(ii) shall
not apply to any portion of the Performance-Based Compensation that is actually
earned by a Participant regardless of satisfaction of the performance criteria.

 

4.2 DURATION OF DEFERRAL ELECTIONS.

 

viii



--------------------------------------------------------------------------------

  (a) Duration. Once irrevocable, a Deferral Election shall only be effective
for the calendar year or Performance Period with respect to which such election
was timely filed with the Committee. Except as provided in Section 4.2(b)
hereof, a Deferral Election, once irrevocable, cannot be cancelled or modified
during a calendar year or Performance Period.

 

  (b) Cancellation

 

  (i) The Committee may, in its sole discretion, cancel a Participant's Deferral
Election where such cancellation occurs by the later of the end of the
Participant's taxable year or the 15th day of the third month following the date
the Participant incurs a “disability.” For purposes of this Section 4.2(b)(i), a
disability refers to any medically determinable physical or mental impairment
resulting in the Participant’s inability to perform the duties of his or her
position or any substantially similar position, where such impairment can be
expected to result in death or can be expected to last for a continuous period
of not less than six months.

 

  (ii) The Committee may, in its sole discretion, cancel a Participant's
Deferral Election due to an Unforeseeable Emergency or a hardship distribution
pursuant to Treasury Regulation Section 1.401(k)-1(d)(3).

 

  (iii) If a Participant's Deferral Election is cancelled with respect to a
particular calendar year or Performance Period in accordance with this
Section 4.2(b), he may make a new Deferral Election for a subsequent calendar
year or Performance Period, as the case may be, only in accordance with
Section 4.1 hereof.

 

4.3 CHOICE OF CONTRIBUTION RATES

 

  (a) Unless the Committee otherwise specifies, an Eligible Employee may choose
to make Base Deferrals for the specified calendar year at a rate not to exceed
fifty percent (50%) of Base Compensation and Incentive Deferrals for the
specified Performance Period at a rate not to exceed one hundred percent
(100%) of Incentive Compensation; provided, however, that the Participant shall
not be permitted to defer less than 1% of each of his Base Compensation or
Incentive Compensation during any one calendar year or Performance Period, as
the case may be, and any such attempted deferral shall not be effective.

 

  (b) Deferral Contributions shall be deducted by the Company from the pay of an
Eligible Employee, and an equivalent amount shall be credited to his/her
Deferral Contributions Subaccount as soon as administratively practicable
following the date that such amounts would have been paid to the Eligible
Employee if he/she had not made a Deferral Election.

ARTICLE 5. COMPANY MATCHING CONTRIBUTIONS

 

ix



--------------------------------------------------------------------------------

5.1 ELIGIBILITY. An Eligible Employee that participates in the Basic Plan will
have Company Matching Contributions credited to his/her Company Matching
Contributions Subaccount for each month that he/she makes Base Deferrals.
Notwithstanding the foregoing, if a Participant is ineligible for any reason to
receive Employer Contribution credits under the Basic Plan for a given period,
no credits shall be made to his/her Company Matching Contributions Subaccount
with respect to any Base Deferrals for the corresponding period.

 

5.2 AMOUNT.

 

  (a) Except as limited by Section 5.2(b), the amount credited to an eligible
Participant’s Company Matching Contributions Subaccount shall equal fifty
percent (50%) of his/her Base Deferrals.

 

  (b) The maximum amount credited to an eligible Participant’s Company Matching
Contributions Subaccount for a given period shall not exceed three percent
(3%) of the Participant’s Base Compensation for that period, reduced by the
amount of his/her Employer Contribution credits under the Basic Plan for said
period.

 

  (c) Company Matching Contributions shall be credited to the Participant’s
Company Matching Contributions Subaccount on the date specified by the
Committee.

 

  (d) Notwithstanding anything contained in this Article 5 to the contrary, the
total Company Matching Contributions credited to a Participant’s Company
Matching Contributions Subaccount for any calendar year may never exceed 100% of
the Employer Contributions that would have been provided to the Participant for
that calendar year under the Basic Plan absent any plan-based restrictions that
reflect limits on qualified plan contributions under the Code.

ARTICLE 6. VESTING

 

6.1 GENERAL. A Participant shall always be one hundred percent (100%) vested in
that portion of his/her Account consisting of the Deferral Contributions
Subaccount and the Company Matching Contributions Subaccount.

ARTICLE 7. ACCOUNTS

 

7.1 ACCOUNTS.

 

  (a)

The Company will maintain on its books, as necessary, a Deferral Contributions
Subaccount and a Company Matching Contributions Subaccount for each Participant
to which shall be credited, as appropriate, Deferral Contributions under Article
4, Company Matching Contributions under Article 5, and deemed investment
earnings and/or losses as provided in Section 7.2. Amounts due to Base Deferrals
and Incentive Deferrals in the Deferral Contributions Subaccount shall be
accounted for separately. There also shall be separate accounting, if and to the
extent necessary, to track differing Payment Elections by a Participant with

 

x



--------------------------------------------------------------------------------

 

respect to the commencement date or method of payment of different annual
deferral/credit elections.

 

  (b) All Accounts shall be bookkeeping accounts only, and all amounts credited
thereto shall, prior to being paid, in all events remain subject to the claims
of the Company’s general creditors.

 

7.2 ADJUSTMENTS. As of each Valuation Date, each Account will be adjusted, with
either an increase or a decrease, to reflect the deemed investment experience of
the Account since the preceding Valuation Date. For this purpose, the Account
will be adjusted to reflect the investment return under the Participant’s
investment elections pursuant to Article 8.

 

7.3 ACCOUNTING FOR PAYMENTS. As of the date of any payment hereunder, the
payment to a Participant or his/her Beneficiary shall be charged to such
Participant’s Account.

ARTICLE 8. INVESTMENT FUNDS

 

8.1 GENERAL. The amount that is ultimately payable to the Participant with
respect to such Account shall be determined as if such Account had been invested
in some or all of the Investment Funds. The Committee, in its sole discretion,
shall adopt (and modify from time to time) such rules and procedures as it deems
necessary or appropriate to implement the deemed investment of Participant
Accounts. In the event no election has been made by a Participant, such Account
will be deemed to be invested in an Investment Fund designated by the Committee
which has the characteristics of a money market or other fixed income fund
selected by the Committee. Participants shall be able to reallocate their
Accounts between the Investment Funds and reallocate amounts newly credited to
their Accounts at such time and in such manner as the Committee shall prescribe.
By electing to defer any amount under the Plan (or by receiving or accepting any
benefit under the Plan), each Participant acknowledges and agrees that the
Affiliated Group is not and shall not be required to make any investment in
connection with the Plan, nor is it required to follow the Participant's
investment directions in any actual investment it may make or acquire in
connection with the Plan or in determining the amount of any actual or
contingent liability or obligation of the Company or any other member of the
Affiliated Group thereunder or relating thereto.

ARTICLE 9. PAYMENT ELECTIONS

 

9.1 PAYMENT ELECTION. A Participant shall file a Payment Election with respect
to each Deferral Election in accordance with the following rules:

 

  (a)

Timing; Irrevocability. Payment Elections with respect to Base Deferrals and
Incentive Deferrals shall be filed with the Committee by, and shall become
irrevocable as of, the applicable filing deadline of the related Deferral
Election as specified in Section 4.1. Different Payment Elections may be made
for Base Deferrals and for Incentive Deferrals in subsequent calendar years or
Performance

 

xi



--------------------------------------------------------------------------------

 

Periods, as the case may be, but previously filed Payment Elections cannot be
changed for prior years or periods. Different Payment Elections also may be made
for Base Deferrals and Incentive Deferrals, and the Payment Election for Base
Deferrals for a given calendar year also shall be applicable to the related
Company Matching Contributions for that calendar year.

 

  (b) Payment Date for Incentive Deferrals. Each Payment Election with respect
to a Incentive Deferral shall contain the Participant's election regarding the
time that such Incentive Deferral shall commence to be paid. The Participant may
choose to receive a Incentive Deferral upon a Separation from Service or a
calendar year specified by the Participant that begins at least three years
after the close of the Performance Period to which the Payment Election applies.
Any amounts from separate Incentive Deferral elections for which the Participant
has chosen benefits to commence at Separation from Service or at the same
specified calendar year shall be commingled for bookkeeping purposes unless they
are to have different methods of payment. This Section 9.1(b) only is applicable
to Incentive Deferrals; payment of amounts attributable to Base Deferrals and
Company Matching Contributions are only made following Separation from Service
as provided in Section 10.2(a).

 

  (c) Form of Payment. Each Payment Election shall also contain the
Participant’s elections regarding the form of payment of any Base Deferrals for
a calendar year (including the related Company Matching Contributions for such
year) and any Incentive Deferrals for a Performance Period. The Participant may
choose to receive payment in a single lump sum, or in monthly installments, over
a period of five (5), ten (10) or fifteen (15) years. Notwithstanding the
foregoing, if a Participant shall have failed to designate properly the form of
payment of the Participant’s benefit under the Plan, such payment will be in a
lump sum. In the event that an Account (or portion thereof) is paid in
installments (i) the first installment shall commence on the date specified in
Section 10.2, and each subsequent installment shall be paid on the monthly
commencement anniversary date until the Account has been fully paid; (ii) the
amount of each installment shall equal the quotient obtained by dividing the
applicable portion of the Account balance to be paid in installments as of the
end of the day preceding the date of such installment payment by the number of
installment payments remaining to be paid at the time of the calculation; and
(iii) the amount of such portion of the Account remaining unpaid shall continue
to be credited with gains, losses and earnings as provided in Article 7 hereof.

 

9.2 SMALL BALANCES. Any other provision of the Plan to the contrary
notwithstanding, if at the time of a Participant’s Separation from Service the
value of his or her Account is not in excess of $25,000, an amount equal to the
Account balance shall be paid in a cash lump sum within 30 days after the first
business day of the seventh month following the Participant's Separation from
Service (or if earlier, upon the Participant's death).

ARTICLE 10. PAYMENT OF BENEFITS

 

xii



--------------------------------------------------------------------------------

10.1 CASH PAYMENTS. All payments under the Plan shall be made in cash.

 

10.2 PAYMENT DATE

 

  (a) In General. Except as otherwise provided in Section 10.2(b), a
Participant's Account shall commence to be paid, in the form of payment selected
by the Participant in accordance with Section 9.1(c), following his Separation
from Service on the date set forth in Section 10.2(c).

 

  (b) Incentive Deferrals. In the case of a Incentive Deferral that the
Participant has elected in accordance with Section 9.1(b) to receive in a
specified calendar year, such Incentive Deferral, as adjusted for gains and
losses, shall commence to be paid, in the form of payment selected by the
Participant in accordance with Section 9.1(c), in January of the calendar year
specified by the Participant with respect to such amount; provided, however,
that if a Participant’s Separation from Service occurs prior to such
commencement date, then such amount shall commence to be paid at the same time
as the Participant’s Base Deferrals under Section 10.2(a), in the form of
payment selected by the Participant under Section 9.1(c). Any Incentive
Deferrals that have commenced to be paid prior to a Separation from Service
shall continue to be paid in accordance with the form of payment selected by the
Participant under Section 9.1(c).

 

  (c) Mandatory Six Month Delay. Except as otherwise provided in Sections
10.6(a), (b) and (c), and to the extent required in order to comply with
Section 409A of the Code, all payments under this Agreement that are made as a
result of a Separation from Service shall commence to be paid within 30 days
after the first business day of the seventh month following the Participant's
Separation from Service (or if earlier, after the Participant's death).

 

10.3 CHANGE IN CONTROL. Notwithstanding any other provision of this Plan or any
Payment Election made by a Participant to the contrary, if a Change in Control
occurs and a Participant incurs a Separation from Service during the period
beginning on the date of the Change in Control and ending on the second
anniversary of the Change in Control, then the remaining amount of the
Participant’s vested Account shall be paid to the Participant or his Beneficiary
in a single lump sum within 30 days after the first business day of the seventh
month following the Participant's Separation from Service (or if earlier, after
upon the Participant's death).

 

10.4

WITHDRAWAL DUE TO UNFORESEEABLE EMERGENCY. A Participant shall have the right to
request, on a form provided by the Committee, an accelerated payment of all or a
portion of his Account in a lump sum if he experiences an Unforeseeable
Emergency. The Committee shall have the sole discretion to determine, in
accordance with the standards under Section 409A of the Code, whether to grant
such a request and the amount to be paid pursuant to such request. Payment shall
be made within thirty (30) days following the determination by the Committee
that a withdrawal will be permitted

 

xiii



--------------------------------------------------------------------------------

 

under this Section 10.4, or such later date as may be required under
Section 10.2(c) hereof.

 

10.5 DELAY OF PAYMENTS UNDER CERTAIN CIRCUMSTANCES. To the extent permitted
under Section 409A of the Code, the Committee may, in its sole discretion, delay
payment under any of the following circumstances, provided that the Committee
treats all payments to similarly situated Participants on a reasonably
consistent basis:

 

  (a) Payments subject to Section 162(m). A payment may be delayed to the extent
that the Committee reasonably anticipates that if the payment were made as
scheduled, the Company's deduction with respect to such payment would not be
permitted due to the application of Section 162(m) of the Code. If a payment is
delayed pursuant to this Section 10.5(a), then the payment must be made either
(i) during the Company's first taxable year in which the Committee reasonably
anticipates, or should reasonably anticipate, that if the payment is made during
such year, the deduction of such payment will not be barred by application of
Section 162(m) of the Code, or (ii) during the period beginning with the first
business day of the seventh month following the Participant’s Separation from
Service (the “six month anniversary”) and ending on the later of (x) the last
day of the taxable year of the Company in which the six month anniversary occurs
or (y) the 15th day of the third month following the six month anniversary.
Where any scheduled payment to a specific Participant in a Company's taxable
year is delayed in accordance with this paragraph, all scheduled payments to
that Participant that could be delayed in accordance with this paragraph must
also be delayed. The Committee may not provide the Participant an election with
respect to the timing of the payment under this Section 10.5(a). For purposes of
this Section 10.5(a), the term Company includes any entity which would be
considered to be a single employer with the Company under Section 414(b) or
Section 414(c) of the Code.

 

  (b) Federal Securities Laws or Other Applicable Law. A Payment may be delayed
where the Committee reasonably anticipates that the making of the payment will
violate federal securities laws or other applicable law; provided that the
delayed payment is made at the earliest date at which the Committee reasonably
anticipates that the making of the payment will not cause such violation. For
purposes of the preceding sentence, the making of a payment that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Code is not treated as a violation of applicable law.

 

  (c) Other Events and Conditions. A payment may be delayed upon such other
events and conditions as the Internal Revenue Service may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.

 

10.6

DISCRETIONARY ACCELERATION OF PAYMENTS. To the extent permitted by Section 409A
of the Code, the Committee may, in its sole discretion, accelerate the time or
schedule of a payment under the Plan as provided in this Section. The provisions
of

 

xiv



--------------------------------------------------------------------------------

 

this Section are intended to comply with the exception to accelerated payments
under Treasury Regulation Section 1.409A-3(j) and shall be interpreted and
administered accordingly.

 

  (a) Domestic Relations Orders. The Committee may, in its sole discretion,
accelerate the time or schedule of a payment under the Plan to an individual
other than the Participant as may be necessary to fulfill a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code).

 

  (b) Conflicts of Interest. The Committee may, in its sole discretion, provide
for the acceleration of the time or schedule of a payment under the Plan to the
extent necessary for any Federal officer or employee in the executive branch to
comply with an ethics agreement with the Federal government. Additionally, the
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan the to the extent reasonably necessary
to avoid the violation of an applicable Federal, state, local, or foreign ethics
law or conflicts of interest law (including where such payment is reasonably
necessary to permit the Participant to participate in activities in the normal
course of his or her position in which the Participant would otherwise not be
able to participate under an applicable rule).

 

  (c) Employment Taxes. The Committee may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan to pay the
Federal Insurance Contributions Act (FICA) tax imposed under Sections 3101,
3121(a), and 3121(v)(2) of the Code, or the Railroad Retirement Act (RRTA) tax
imposed under Sections 3201, 3211, 3231(e)(1), and 3231(e)(8) of the Code, where
applicable, on compensation deferred under the Plan (the FICA or RRTA amount).
Additionally, the Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment, to pay the income tax at
source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of the FICA or RRTA amount, and to pay the additional
income tax at source on wages attributable to the pyramiding Section 3401 of the
Code wages and taxes. However, the total payment under this acceleration
provision must not exceed the aggregate of the FICA or RRTA amount, and the
income tax withholding related to such FICA or RRTA amount.

 

  (d) Limited Cash-Outs. Subject to Section 10.2(c) hereof, the Committee may,
in its sole discretion, require a mandatory lump sum payment of amounts deferred
under the Plan that do not exceed the applicable dollar amount under
Section 402(g)(1)(B) of the Code, provided that the payment results in the
termination and liquidation of the entirety of the Participant's interest under
the Plan, including all agreements, methods, programs, or other arrangements
with respect to which deferrals of compensation are treated as having been
deferred under a single nonqualified deferred compensation plan under
Section 409A of the Code.

 

xv



--------------------------------------------------------------------------------

  (e) Payment Upon Income Inclusion Under Section 409A. Subject to
Section 10.2(c) hereof, the Committee may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan at any time
the Plan fails to meet the requirements of Section 409A of the Code. The payment
may not exceed the amount required to be included in income as a result of the
failure to comply with the requirements of Section 409A of the Code.

 

  (f) Certain Payments to Avoid a Nonallocation Year under Section 409(p).
Subject to Section 10.2(c) hereof, the Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to prevent the occurrence of a nonallocation year (within the meaning of
Section 409(p)(3) of the Code) in the plan year of an employee stock ownership
plan next following the plan year in which such payment is made, provided that
the amount paid may not exceed 125 percent of the minimum amount of payment
necessary to avoid the occurrence of a nonallocation year.

 

  (g) Payment of state, local, or foreign taxes. Subject to Section 10.2(c)
hereof, the Committee may, in its sole discretion, provide for the acceleration
of the time or schedule of a payment under the Plan to reflect payment of state,
local, or foreign tax obligations arising from participation in the Plan that
apply to an amount deferred under the Plan before the amount is paid or made
available to the participant (the state, local, or foreign tax amount). Such
payment may not exceed the amount of such taxes due as a result of participation
in the Plan. The payment may be made in the form of withholding pursuant to
provisions of applicable state, local, or foreign law or by payment directly to
the participant. Additionally, the Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to pay the income tax at source on wages imposed under Section 3401 of the Code
as a result of such payment and to pay the additional income tax at source on
wages imposed under Section 3401 of the Code attributable to such additional
wages and taxes. However, the total payment under this acceleration provision
must not exceed the aggregate of the state, local, and foreign tax amount, and
the income tax withholding related to such state, local, and foreign tax amount.

 

  (h)

Certain Offsets. Subject to Section 10.2(c) hereof, the Committee may, in its
sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan as satisfaction of a debt of the Participant to the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code), where such debt
is incurred in the ordinary course of the service relationship between the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) and the
Participant, the entire amount of reduction in any of the taxable years of the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) does not exceed
$5,000, and the

 

xvi



--------------------------------------------------------------------------------

 

reduction is made at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant.

 

  (i) Bona fide disputes as to a right to a payment. Subject to Section 10.2(c)
hereof, the Committee may, in its sole discretion, provide for the acceleration
of the time or schedule of a payment under the Plan where such payments occur as
part of a settlement between the Participant and the Company (or any entity
which would be considered to be a single employer with the Company under
Section 414(b) or Section 414(c) of the Code) of an arm’s length, bona fide
dispute as to the Participant's right to the deferred amount.

 

  (j) Plan Terminations and Liquidations. Subject to Section 10.2(c) hereof, the
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan as provided in Section 13.2 hereof.

Except as otherwise specifically provided in this Plan, including but not
limited to Section 4.2(b), Section 9.2, this Section 10.6 and Section 13.2
hereof, the Committee may not accelerate the time or schedule of any payment or
amount scheduled to be paid under the Plan within the meaning of Section 409A of
the Code.

 

10.7 ACTUAL DATE OF PAYMENT. To the extent permitted by Section 409A of the
Code, the Committee may delay payment in the event that it is not
administratively possible to make payment on the date (or within the periods)
specified in this Article 10, or the making of the payment would jeopardize the
ability of the Company (or any entity which would be considered to be a single
employer with the Company under Section 414(b) or Section 414(c) of the Code) to
continue as a going concern. Notwithstanding the foregoing, payment must be made
no later than the latest possible date permitted under Section 409A of the Code.

ARTICLE 11. BENEFICIARIES; PARTICIPANT DATA

 

11.1 DESIGNATION OF BENEFICIARIES.

 

  (a) Each Participant from time to time may designate any person or persons
(who may be named contingently or successively) to receive such benefits as may
be payable under the Plan upon or after the Participant’s death, and such
designation may be changed from time to time by the Participant by filing a new
designation. However, if the Participant is legally married at the time of
his/her death, any designation of a Beneficiary other than the person who is his
or her legal spouse at the time of his or her death shall be void, and such
legal spouse will be the sole Beneficiary, unless such legal spouse has
consented to the designation of such other person as Beneficiary in a written
and signed statement. Each designation will revoke all prior designations by the
same Participant, shall be in a form prescribed by the Committee, and will be
effective only when filed in writing with the Committee or its designee during
the Participant’s lifetime.

 

xvii



--------------------------------------------------------------------------------

  (b) In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, then any such benefit payment shall be made to the
Participant’s spouse, if then living, but otherwise to the person or persons
designated as Beneficiary under the Basic Plan, or, if such person(s) is not
then living, to the Participant’s then living descendants, if any, per stirpes,
but, if none, to the Participant’s estate. In determining the existence or
identity of anyone entitled to a benefit payment, the Committee may rely
conclusively upon information supplied by the Participant’s personal
representative, executor, or administrator. If a question arises as to the
existence or identity of anyone entitled to receive a benefit payment as
aforesaid, or if a dispute arises with respect to any such payment, then,
notwithstanding the foregoing, the Committee, in its sole discretion, may cause
such payment to be made to the Participant’s estate without liability for any
tax or other consequences that might flow therefrom or may take such other
action as the Committee deems to be appropriate.

 

11.2 INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES; INABILITY TO
LOCATE PARTICIPANTS OR BENEFICIARIES. Any communication, statement, or notice
addressed to a Participant or to a Beneficiary at his or her last post office
address as shown on the Company’s or Committee’s records shall be binding on the
Participant or Beneficiary for all purposes of the Plan. The Company or
Committee shall not be obliged to search for any Participant or Beneficiary
beyond the sending of a registered letter to such last known address. If a
benefit payable to an unlocated Participant or Beneficiary is subject to escheat
pursuant to applicable state law, the Company shall not be liable to any person
for any payment made in accordance with such law.

ARTICLE 12. ADMINISTRATION

 

12.1

COMMITTEE. The Company, through the Committee, shall be responsible for the
general administration of the Plan and for carrying out the provisions hereof.
In general, the Committee shall have the full power, discretion and authority to
carry out the provisions of the Plan; in particular, the Committee shall have
full discretion to (a) interpret all provisions of the Plan, (b) resolve all
questions relating to eligibility for participation in the Plan and the amount
in the Account of any Participant and all questions pertaining to claims for
benefits and procedures for claim review, (c) resolve all other questions
arising under the Plan, including any factual questions and questions of
construction, (d) determine all claims for benefits, and (e) take such further
action as the Company shall deem advisable in the administration of the Plan.
The actions taken and the decisions made by the Committee hereunder shall be
final, conclusive, and binding on all persons, including the Company, its
shareholders, the other members of the Affiliated Group, employees,
Participants, and their estates and Beneficiaries. Decisions by the Committee
shall be made by majority vote of all members of the Committee. No member of the
Committee shall be liable for any act done or determination made in good faith.
No member of the Committee who is a Participant in this Plan may vote on matters
affecting his/her personal benefit under this Plan, but any such member shall
otherwise be

 

xviii



--------------------------------------------------------------------------------

 

fully entitled to act in matters arising out of or affecting this Plan
notwithstanding his/her participation herein.

 

12.2 CLAIMS PROCEDURE.

 

  (a) Notice of Claim. Any Participant or Beneficiary, or the duly authorized
representative of a Participant or Beneficiary, may file with the Committee a
claim for a Plan benefit. Such a claim must be in writing on a form provided by
the Committee and must be delivered to the Committee, in person or by mail,
postage prepaid. Within ninety (90) days (or forty-five (45) days if the claim
relates to disability) after the receipt of such a claim, the Committee or its
designee shall send to the claimant, by mail, postage prepaid, a notice of the
granting or the denying, in whole or in part, of such claim, unless special
circumstances require an extension of time for processing the claim. In no event
may the extension exceed ninety (90) days (or thirty (30) days if the claim
relates to disability) from the end of the initial period. If such an extension
is necessary, the claimant will be given a written notice to this effect prior
to the expiration of the initial period. The Committee or its designee shall
have full discretion to deny or grant a claim in whole or in part in accordance
with the terms of the Plan.

 

  (b) Action on Claim. The Committee or its designee shall provide to every
claimant who is denied a claim for benefits a written notice setting forth, in a
manner calculated to be understood by the claimant:

 

  (i) The specific reason or reasons for the denial;

 

  (ii) A specific reference to the pertinent Plan provisions on which the denial
is based;

 

  (iii) A description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary;

 

  (iv) An explanation of the Plan’s claim review procedure and a statement of
the Participant's right to file suit in federal court following a denial upon
review; and

 

  (v) In the case of a claim involving disability, any additional information
required by federal regulations.

 

  (c)

Review of Denial. Within sixty (60) days (or one hundred eighty (180) days if
the claim relates to disability) after the receipt by a claimant of written
notification of the denial (in whole or in part) of a claim, the claimant or the
claimant’s duly authorized representative, upon written application to the
Committee, delivered in person or by certified mail, postage prepaid, may review
pertinent documents and may submit to the Committee, in writing, issues,
documents and comments concerning the claim. Upon the Committee’s receipt of

 

xix



--------------------------------------------------------------------------------

 

a notice of a request for review, the Committee shall review all submitted
information, regardless of whether such information was considered as part of
the original decision, and shall communicate the decision on review in writing
to the claimant. The decision on review shall be written in a manner calculated
to be understood by the claimant and shall include the information described in
Section 9(b). The decision on review shall be made no later than sixty (60) days
(or forty-five (45) days if the claim relates to disability) after the
Committee’s receipt of a request for a review, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered not later than one hundred twenty (120) days (or ninety (90) days if
the claim relates to disability) after receipt of the request for review. If an
extension is necessary, the claimant shall be given written notice of the
extension by the Committee prior to the expiration of the initial period.
Actions under this Section 12.2(c) shall be taken by the full Committee
(excluding any members of the Committee who participated in any decision on the
initial claim pursuant to Section 12.2(a)).

 

12.3 COMPLIANCE WITH SECTION 409A. It is intended that the Plan comply with the
provisions of Section 409A of the Code, so as to prevent the inclusion in gross
income of any amounts deferred hereunder in a taxable year that is prior to the
taxable year or years in which such amounts would otherwise actually be paid or
made available to Participants or Beneficiaries. This Plan shall be construed,
administered, and governed in a manner that effects such intent, and the
Committee shall not take any action that would be inconsistent with such intent.
Although the Committee shall use its best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A of the Code, the tax
treatment of deferrals under this Plan is not warranted or guaranteed. Neither
the Company, the other members of the Affiliated Group or the Controlled Group,
the Board, nor the Committee (nor its designee) shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by any Participant,
Beneficiary or other taxpayer as a result of the Plan. Any reference in this
Plan to Section 409A of the Code will also include any proposed, temporary or
final regulations, or any other guidance, promulgated with respect to such
Section 409A by the U.S. Department of Treasury or the Internal Revenue Service.
For purposes of the Plan, the phrase “permitted by Section 409A of the Code,” or
words or phrases of similar import, shall mean that the event or circumstance
shall only be permitted to the extent it would not cause an amount deferred or
payable under the Plan to be includible in the gross income of a Participant or
Beneficiary under Section 409A(a)(1) of the Code.

ARTICLE 13. AMENDMENT OR TERMINATION OF PLAN.

 

13.1

IN GENERAL. The Company reserves the right to amend, terminate or freeze the
Plan, in whole or in part, at any time by action of the Board. Moreover, the
Committee may amend the Plan at any time in its sole discretion to ensure that
the Plan complies with the requirements of Section 409A of the Code or other
applicable law or to implement the provisions of Article 1. In no event shall
any such action by the Board or Committee reduce the amounts that have been
credited to the Account of any Participant prior to the date such action is
taken without the consent of the Participant, unless the Board or the

 

xx



--------------------------------------------------------------------------------

 

Committee, as the case may be, determines in good faith that such action is
necessary to ensure compliance with Section 409A of the Code. To the extent
permitted by Section 409A of the Code, the Committee may, in its sole
discretion, modify the rules applicable to Deferral Elections, Payment Elections
and Subsequent Payment Elections to the extent necessary to satisfy the
requirements of the Uniformed Service Employment and Reemployment Rights Act of
1994, as amended, 38 U.S.C. 4301-4334.

 

13.2 PAYMENTS UPON TERMINATION. In the event that the Plan is terminated, the
amounts allocated to a Participant’s Account shall be paid to the Participant or
his Beneficiary on the dates on which the Participant or his Beneficiary would
otherwise receive benefits hereunder without regard to the termination of the
Plan. Notwithstanding the preceding sentence, and to the extent permitted under
Section 409A of the Code, the Company, by action taken by its Board, may
terminate the Plan and accelerate the payment of the vested Account balances
subject to the following conditions (and subject to the additional payment
restrictions of Section 10.2(c) hereof):

 

  (a) Company’s Discretion. The termination does not occur “proximate to a
downturn in the financial health” of the Company (within the meaning of Treasury
Regulation Section 1.409A-3(j)(4)(ix)), and all other arrangements required to
be aggregated with the Plan under Section 409A of the Code are also terminated
and liquidated. In such event, the entire vested Account balance shall be paid
at the time and pursuant to the schedule specified by the Committee, so long as
all payments are required to be made no earlier than twelve (12) months, and no
later than twenty-four (24) months, after the date the Board irrevocably
approves the termination of the Plan. Notwithstanding the foregoing, any payment
that would otherwise be paid pursuant to the terms of the Plan prior to the
twelve (12) month anniversary of the date that the Board irrevocably approves
the termination of the Plan shall continue to be paid in accordance with the
terms of the Plan. If the Plan is terminated pursuant to this Section 13.2(a),
the Company shall be prohibited from adopting a new plan or arrangement that
would be aggregated with this Plan under Section 409A of the Code within three
(3) years following the date that the Board irrevocably approves the termination
and liquidation of the Plan.

 

  (b) Change in Control. The termination occurs pursuant to an irrevocable
action of the Board that is taken within the thirty (30) days preceding or the
twelve (12) months following a Change in Control, and all other plans sponsored
by the Company (determined immediately after the Change in Control) that are
required to be aggregated with this Plan under Section 409A of the Code are also
terminated with respect to each participant therein who experienced the Change
in Control (“Change in Control Participant”). In such event, the vested Account
balance of each Participant under the Plan and each Change in Control
Participant under all aggregated plans shall be paid at the time and pursuant to
the schedule specified by the Committee, so long as all payments are required to
be made no later than twelve (12) months after the date that the Board
irrevocably approves the termination.

 

xxi



--------------------------------------------------------------------------------

  (c) Dissolution; Bankruptcy Court Order. The termination occurs within twelve
(12) months after a corporate dissolution taxed under Section 331 of the Code,
or with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A).
In such event, the vested Account balance of each Participant shall be paid at
the time and pursuant to the schedule specified by the Committee, so long as all
payments are required to be made by the latest of: (A) the end of the calendar
year in which the Plan termination occurs, (B) the first calendar year in which
the amount is no longer subject to a substantial risk of forfeiture, or (C) the
first calendar year in which payment is administratively practicable.

 

  (d) Transition Relief. The termination occurs during calendar year 2008
pursuant to the terms and conditions of the transition relief set forth in
Notice 2007-86 and the applicable proposed and final Treasury Regulations issued
under Section 409A of the Code. In such event, the vested Account balance of
each Participant shall be paid at the time and pursuant to the schedule
specified by the Committee, subject to the following rules: (i) any payment that
would otherwise be paid during 2008 pursuant to the terms of the Plan shall be
paid in accordance with such terms, and (ii) any payment that would otherwise be
paid after 2009 pursuant to the terms of the Plan shall not be accelerated into
2008.

 

  (e) Other Events. The termination occurs upon such other events and conditions
as the Internal Revenue Service may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.

The provisions of paragraphs (a), (b), (c) and (d) of this Section 13.2 are
intended to comply with the exception to accelerated payments under Treasury
Regulation Section 1.409A-3(j)(4)(ix) and shall be interpreted and administered
accordingly. The term “Company” as used in paragraphs (a) and (b) of this
Section 13.2 shall include the Company and any entity which would be considered
to be a single employer with the Company under Code Sections 414(b) or
Section 414(c).

ARTICLE 14. MISCELLANEOUS PROVISIONS

 

14.1 LIMITATION OF RIGHTS. Nothing contained in this Plan shall be construed to:

 

  (a) Limit in any way the right of the Company to terminate an Eligible
Employee’s employment at any time; or

 

  (b) Be evidence of any agreement or understanding, express or implied, that
the Company will employ an Eligible Employee in any particular position or at
any particular rate of remuneration.

 

14.2

INTEREST OF PARTICIPANTS. The obligation of the Company and any other
participating member of the Affiliated Group under the Plan to make payment of
amounts reflected in an Account merely constitutes the unsecured promise of the
Company (or, if applicable, the participating members of the Affiliated Group)
to make payments from their general assets and no Participant or Beneficiary
shall have any interest in, or a lien

 

xxii



--------------------------------------------------------------------------------

 

or prior claim upon, any property of the Affiliated Group. Nothing in the Plan
shall be construed as guaranteeing future employment to Eligible Employees. It
is the intention of the Affiliated Group that the Plan be unfunded for tax
purposes and for purposes of Title I of ERISA. The Company may create a trust to
hold funds to be used in payment of its and the Affiliated Group's obligations
under the Plan, and may fund such trust; provided, however, that any funds
contained therein shall remain liable for the claims of the general creditors of
the Company and the other participating members of the Affiliated Group.

 

14.3 NONALIENATION OF BENEFITS. Except as permitted by the Plan, no right or
interest under the Plan of any Participant or Beneficiary shall, without the
written consent of the Company, be (i) assignable or transferable in any manner,
(ii) subject to alienation, anticipation, sale, pledge, encumbrance, attachment,
garnishment or other legal process or (iii) in any manner liable for or subject
to the debts or liabilities of the Participant or Beneficiary. Notwithstanding
the foregoing, to the extent permitted by Section 409A of the Code and subject
to Section 10.6(a) hereof, the Committee shall honor a judgment, order or decree
from a state domestic relations court which requires the payment of part or all
of a Participant's or Beneficiary's interest under this Plan to an “alternate
payee” as defined in Section 414(p) of the Code.

 

14.4 CLAIMS OF OTHER PERSONS. The provisions of the Plan shall in no event be
construed as giving any other person, firm or corporation any legal or equitable
right as against the Affiliated Group or the officers, employees or directors of
the Affiliated Group, except any such rights as are specifically provided for in
the Plan or are hereafter created in accordance with the terms and provisions of
the Plan.

 

14.5 ERISA AND GOVERNING LAW. The Plan is an unfunded deferred compensation plan
for a select group of management or highly compensated employees, as defined in
Section 201(2) and 401(a)(1) of ERISA. As such, the Plan is expressly excluded
from all, or substantially all, of the provisions of ERISA, including but not
limited to Parts 2 and 3 of Title I thereof. None of the statutory rights and
protections conferred on participants by ERISA are conferred under the terms of
this Plan, except as expressly noted or required by operation of law. To the
extent not superseded by federal law, the laws of the State of Ohio shall
control in any and all matters relating to the Plan.

 

14.6 SEVERABILITY. If any provision of the Plan shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if the illegal or invalid provision had never
been included herein.

 

14.7

SUCCESSORS. The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume this Plan. This Plan shall be binding upon and inure to the benefit of
the Company and any successor of or to the Company, including without limitation
any persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by sale, merger,

 

xxiii



--------------------------------------------------------------------------------

 

consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed the “Company” for the purposes of this Plan), and the heirs,
beneficiaries, executors and administrators of each Participant.

 

14.8 ELECTRONIC OR OTHER MEDIA. Notwithstanding any other provision of the Plan
to the contrary, including any provision that requires the use of a written
instrument, the Committee may establish procedures for the use of electronic or
other media in communications and transactions between the Plan or the Committee
and Participants and Beneficiaries. Electronic or other media may include, but
are not limited to, e-mail, the Internet, intranet systems and automated
telephonic response systems.

 

14.9 PARTICIPANTS DEEMED TO ACCEPT PLAN. By accepting any benefit under the
Plan, each Participant and each person claiming under or through any such
Participant shall be conclusively deemed to have indicated his acceptance and
ratification of, and consent to, all of the terms and conditions of the Plan and
any action taken under the Plan by the Board, the Committee or the Company or
the other members of the Affiliated Group, in any case in accordance with the
terms and conditions of the Plan.

 

xxiv